NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            ELMER E. CAMPBELL, JR.,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

                          AND

       UNITED STATES POSTAL SERVICE,
                   Intervenor
             ______________________

                      2013-3166
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0752100331-M-1.
                ______________________

               Decided: March 12, 2015
               ______________________

   ELMER E. CAMPBELL, JR., Vallejo, California, pro se.

     LINDSEY SCHRECKENGOST, Office of the General Coun-
sel, Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
2                                        CAMPBELL   v. MSPB



    NICHOLAS JABBOUR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for intervenor. Also represented by
STUART F. DELERY, BRYANT G. SNEE, CLAUDIA BURKE.
                ______________________

    Before NEWMAN, LOURIE, and DYK, Circuit Judges.
NEWMAN, Circuit Judge.
    Mr. Elmer E. Campbell, Jr. appeals the decision of the
Merit Systems Protection Board (“MSPB”), holding that
the action of the United States Postal Service in placing
Mr. Campbell in reduced duty status was neither a con-
structive suspension nor an appealable furlough. He had
alleged that the Postal Service’s denial of eight hours per
day of light-duty work was a constructive suspension
pursuant to 5 U.S.C. §§ 7512 and 7513, and also that it
violated the Rehabilitation Act of 1973, the Americans
with Disabilities Act, and the Civil Rights Act of 1964.
    This is the second MSPB decision adverse to Mr.
Campbell. The first decision was appealed to the Federal
Circuit; we affirmed the dismissal of the constructive
suspension claim but remanded for consideration of
“jurisdiction based on a furlough of thirty days or less.”
Campbell v. Merit Sys. Prot. Bd., 456 Fed. Appx. 902 (Fed.
Cir. 2011). On remand the MSPB adhered to its prior
decision, also holding that the Postal Service’s actions
were permitted by the Collective Bargaining Agreement
Between the American Postal Workers Union, AFL-CIO,
and       the     Postal     Service,     available     at
http://www.apwu.org/sites/apwu/files/resourcefiles/APWU
%20Contract%202010-2015.pdf (“Light duty assignments
may be established from part-time hours, to consist of 8
hours or less in a service day and 40 hours or less in a
service week.”); Campbell v. U.S. Postal Serv., 119
M.S.P.R. 489 (M.S.P.B. June 13, 2013). This is the MSPB
decision now on appeal.
CAMPBELL   v. MSPB                                          3



    Meanwhile, the National Postal Mail Handlers Union
had initiated a grievance on Mr. Campbell’s behalf. In a
letter to the Board, Mr. Campbell stated that “the issues
in his grievances are the same presented in [his] initial
petition before the Board . . . .” Intervenor’s Br. at A12.
That grievance was decided on January 29, 2013, by
settlement agreement awarding Mr. Campbell full salary
and benefits for the period at issue, from November 12,
2009 to Mr. Campbell’s retirement on March 2, 2012.
USPS Case No. F06M–1FC 10221922 (decision January
29, 2013); J.A. 12–23. The MSPB stated “the settlement
agreement may provide full relief to Mr. Campbell as it
relates to this matter . . . ,” Respondent’s’ Brief Question 3
n.2, and the settlement agreement was contained in the
Joint Appendix, J.A. 13.
    Seeking clarification, we asked the parties whether
this appeal should be dismissed as moot. Campbell v.
Merit Sys. Prot. Bd., 13–3166, ECF No. 39 (Fed. Cir.
2014). In response, Mr. Campbell reiterated his argu-
ments on the merits and argued that the settlement was
inadequate. Acknowledgement of Ct.’s Order 2, ECF No.
42. The MSPB response “[took] no position on whether
the appeal should be dismissed as moot,” stating that the
MSPB had not, in the proceedings below, considered
whether the settlement agreement provided full relief to
Mr. Campbell. Resp’t’s Resp. at 1, ECF No. 40.
    The Postal Service responded that the settlement
agreement “covered all claims raised by Mr. Campbell in
the board proceeding,” Intervenor’s Resp. at 2, and that
“this matter has been settled; therefore, dismissal is
appropriate,” Intervenor’s Resp. at 1, ECF No. 41.
    The settlement agreement awards Mr. Campbell back
pay and benefits from November 12, 2009 to March 2,
2012, and resolves the controversy in question. J.A. 13.
Mr. Campbell’s response has not established any remain-
ing controversy. Accordingly, this appeal is
4                           CAMPBELL   v. MSPB



                DISMISSED
    No costs.